NEWS BULLETIN For Further Information: AT OLD REPUBLIC: AT FINANCIAL RELATIONS BOARD: A.C. Zucaro Chairman & CEO (312) 346-8100 Leslie Loyet Analysts/Investors (312) 640-6672 lloyet@frbir.com Tim Grace Media Inquires (312) 640-6667 tgrace@frbir.com FOR IMMEDIATE RELEASE NYSE:ORI THURSDAY, JANUARY 22, 2009 OLD REPUBLIC REPORTS FOURTH QUARTER AND FULL YEAR 2008 FINANCIAL RESULTS CHICAGO - January 22, 2009 - Old Republic International Corporation (NYSE: ORI), todayreported the following results for the fourth quarter and full year 2008: Financial Highlights (unaudited; amounts in millions except per share data and percentages) Quarters Ended December 31, Years Ended December 31, 2008 2007 Change 2008 2007 Change Operating Revenues $ 899.7 $ 1,004.8 -10.5 % $ 3,724.2 $ 4,020.6 -7.4 % Net Operating Income (Loss) (73.1) (12.2) -495.2 (188.1) 226.7 -183.0 Net Income (Loss) $ (126.5) $ 20.2 N/M $ (558.3) $ 272.4 -304.9 % Diluted Earnings Per Share: Net Operating Income (Loss) $ (0.31) $ (0.05) N/M $ (0.81) $ 0.97 -183.5 % Net Income (Loss) $ (0.54) $ 0.09 N/M $ (2.41) $ 1.17 -306.0 % Cash Dividends Per Share $ 0.17 $ 0.16 6.3 % $ 0.67 $ 0.63 6.3 % Ending Book Value Per Share $ 15.91 $ 19.71 -19.3 % N/M not meaningful Old Republic’s consolidated operating results, which exclude net investment gains or losses, declined significantly in both the fourth quarter of 2008 and for the year then ended. Substantially all the reduced performance stemmed from continued weakness in the Company’s mortgage guaranty and title insurance lines.
